Citation Nr: 1541213	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-33 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obesity, to include as secondary to a service-connected depression with psychotic features and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to obesity.

3.  Entitlement to service connection for hypertension, to include as secondary to obesity.

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to obesity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1975 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In an April 2012 decision, the Board denied entitlement to service connection for obesity, diabetes, hypertension and sleep apnea.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (CAVC or the Court), which in January 2103, based upon a Joint Motion for Partial Remand, vacated the Board's determinations and remanded the matters for further appellate action.  

The Board in turn remanded the matters to the Agency of Original Jurisdiction (AOJ) for additional development in January 2014 and again in December 2014; the appeal is now returned to the Board for further consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2014, in compliance with the directives of the Court and the terms of the Joint Motion, the Board remanded the appeal with instructions to secure a new nexus opinion regarding whether obesity was at least as likely as not caused or aggravated by the service-connected psychiatric disorder, and, if necessary, whether any of the other claimed conditions were secondary to obesity.

The AOJ secured an opinion in July 2014.  Unfortunately, the Board determined in December 2014 that this opinion failed to comply with the remand directives, and further remand was therefore required to secure such compliance.  The examiner did not address the specific treatment records identified as relevant to the inquiry.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, the Veteran, through his representative, raised the question of whether medications taken for her service-connected disabilities played a role in the development of obesity, and this newly raised aspect of the claim required addressing.

On remand, the AOJ returned the file to the July 2014 reviewer, who in April 2015 supplemented her opinion with a statement regarding medications; she reported that some cause weight gain, and others weight loss.  The opinion is otherwise unchanged in any material way.

This second opinion also fails to comply with the Board's remand directives.  The cited treatment records from November 2000, June 2004, and January 2010 were again not discussed.  Further, the statement regarding medications does not address the question asked of the examiner, and merely states that some medications affect weight without addressing any overall effect.  

Additionally, the examiner addressed only a causal connection, and did not discuss whether service-connected conditions or medications aggravated obesity.

For these reasons, additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board additionally notes that subsequent to the April 2015 review, the Veteran underwent an examination for evaluation of her psychiatric disorder, at which time the examiner indicated that the Veteran "eats a lot and has steadily gained weight" in the context of describing "any other symptoms attributable to PTSD (and any other mental disorders)."  This statement, like the earlier treatment records, requires discussion in connection with the sought nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination with a psychiatrist, who by training has psychological and medical qualifications.  The claims folder must be reviewed in connection with the examination; if the examiner does not have access to the complete electronic file, relevant records must be printed and supplied for review.

a) The examiner must opine as to whether it is at least as likely as not the Veteran's obesity was caused or aggravated (i.e., worsened) beyond the natural progress by her service-connected psychiatric disorder.  The examiner must specifically address November 2000, June 2004, January 2010, and June 2015 VA medical notes indicating that depression affected the Veteran's eating and use of medications, as well as lay allegations of stress or comfort eating.  

b) The examiner must opine as to whether it is at least as likely as not the Veteran's obesity was caused or aggravated (i.e., worsened) beyond the natural progress by her use of medications for any service-connected condition.  

A full and complete rationale for all opinions expressed is required.

2)  IF A POSITVE OPINION IS OBTAINED AS A RESULT OF THE ABOVE, schedule the Veteran for appropriate VA examinations to secure opinions regarding:

a) whether it is at least as likely as not diabetes mellitus was caused or aggravated (i.e., worsened) beyond the natural progress by obesity, or is otherwise related to service, and;

b) whether it is at least as likely as not hypertension was caused or aggravated (i.e., worsened) beyond the natural progress by obesity, or is otherwise related to service or a service-connected disability, and;

c) whether it is at least as likely as not sleep apnea was caused or aggravated (i.e., worsened) beyond the natural progress by obesity, or is otherwise related to service.

The claims folder must be reviewed in connection with the examination; if the examiner does not have access to the complete electronic file, relevant records must be printed and supplied for review.  A full and complete rationale for all opinions expressed is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




